J-S24031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JULIO ANGEL FRED-LEON,                  :
                                         :
                   Appellant             :        No. 1036 MDA 2017

                  Appeal from the PCRA Order May 31, 2017
               in the Court of Common Pleas of Berks County,
            Criminal Division at No(s): CP-06-CR-0000847-2015

BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JULY 25, 2018

     Julio Angel Fred-Leon (“Fred-Leon”) appeals, pro se, from the dismissal

of his Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     On November 17, 2015, Fred-Leon, while under the influence of drugs,

was handling a revolver, which accidentally fired, striking Marc Simmons

(“Simmons”) in the neck. Fred-Leon entered an open guilty plea to one count

of aggravated assault. The trial court sentenced Fred-Leon to 5 to 10 years

in prison, followed by 10 years of probation. Fred-Leon did not file any post-

sentence motions or a direct appeal.

     On May 20, 2016, Fred-Leon filed a pro se PCRA Petition. The PCRA

court appointed Osmer Demming, Esquire (“Attorney Demming”), to

represent Fred-Leon.   Subsequently, Attorney Demming filed a “No-Merit”

Letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
J-S24031-18



Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). The

PCRA court granted Attorney Demming leave to withdraw. Thereafter, the

PCRA court filed a Pa.R.Crim.P 907 Notice. On May 31, 2017, the PCRA court

dismissed the Petition.

      Fred-Leon filed a timely Notice of Appeal. On August 2, 2017, the PCRA

court ordered Fred-Leon to file a Pa.R.A.P 1925(b) concise statement. Fred-

Leon failed to file a concise statement.    The PCRA court issued an opinion

stating that Fred-Leon’s claims are waived for failure to file a concise

statement.

      It is well-settled that a pro se appellant is not entitled to any advantage

due to the lack of legal training, and must comply with the Pennsylvania Rules

of Appellate Procedure. See Commonwealth v. Adams, 882 A.2d 496, 497-

98 (Pa. Super. 2005). “[I]n order to preserve their claim for appellate review,

appellants must comply whenever the trial court orders them to file a

Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925.

Any issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived.” See Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005)

(citation omitted).

      Accordingly, based on Fred-Leon’s failure to file a Rule 1925(b)




                                      -2-
J-S24031-18



concise statement, he has waived all of his issues on appeal.1

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/25/2018




____________________________________________


1 In his guilty plea, Fred-Leon acknowledged that he understood the nature of
the charges to which he was pleading guilty; he committed the crime to which
he was pleading guilty; he understood that he had an absolute right to trial
by jury; he understood he is presumed innocent until proven guilty; he was
informed of the maximum range of sentences that could be imposed, and that
the trial court was not bound to the terms of the plea agreement; and he was
satisfied with his counsel’s representation. See Written Guilty Plea Colloquy,
11/17/15, at 1-3; N.T., 11/17/15, at 2-5; see also Commonwealth v.
McCauley, 797 A.2d 920, 922 (Pa. Super. 2001) (stating that “[a] defendant
is bound by statements he makes during his plea colloquy[.]”).


                                           -3-